Citation Nr: 1440508	
Decision Date: 09/11/14    Archive Date: 09/18/14

DOCKET NO.  10-06 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for diabetes mellitus.

2.  Entitlement to a rating in excess of 20 percent for neuropathy, right lower extremity.

3.  Entitlement to a rating in excess of 20 percent for neuropathy, left lower extremity.

4.  Entitlement to a rating in excess of 10 percent for neuropathy, right upper extremity.

5.  Entitlement to a rating in excess of 20 percent for neuropathy, left upper extremity.

6.  Entitlement to a rating in excess of 10 percent for hypertension.

7.  Entitlement to a total disability rating based on individual unemployability (TDIU).

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to December 1970.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2008 rating decision of the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA). 

The issue of entitlement to an increased rating for hypertension is discussed below, and all other issues are REMANDED to the Agency of Original Jurisdiction (AOJ).
	

FINDING OF FACT

The Veteran's service-connected hypertension has manifested with diastolic pressure predominantly less than 90 mm.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for hypertension have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.104 , Diagnostic Code 7101 (2013).

REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

A March 2009 letter satisfied the duty to notify provisions.  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  The Veteran was informed of the need to show the impact of hypertension on daily life and occupational functioning.  To the extent that the VCAA notice came after the initial adjudication, the timing of the notice did not comply with the requirement that notice must precede the adjudication.  The procedural defect was cured as the RO provided substantial content-complying VCAA notice and the claim was readjudicated as evidenced by the supplemental statements of the case, dated in November 2013.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

The Veteran's service treatment records and VA medical treatment records have been obtained; he did not identify any outstanding treatment records pertinent to the appeal.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.
  
VA examinations were conducted in September 2009 and September 2013.  The Veteran's representative contends that the Veteran's hypertension was not adequately assessed during these examinations.  The representative asserts that the examiners did not address flare-ups during which the Veteran's diastolic pressure is predominately 110mm or more.

The VA examination report shows that the Veteran did not report and the examiner did not discuss flare-ups.  Notwithstanding, the Board finds that both medical examinations are adequate.  The rationale is that since hypertension is rated on the basis of predominate systolic and diastolic pressures, pressures during flare-ups, which are inherently occasional, are not probative to the rating for hypertension.  See Diagnostic Code 38 C.F.R. § 4.104 , Diagnostic Code 7101.  

Significantly, the Board finds that he examiners provided sufficient information to rate the Veteran's hypertension.  

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, any such failure is harmless.  

Hypertension

The Veteran seeks a rating in excess of 10 percent for service-connected hypertension, which has been evaluated under Diagnostic Code 7101 since service connection was granted in a January 2003 rating decision effective July 9, 2001.

Diagnostic Code 7101 pertains to hypertensive vascular disease (hypertension and isolated systolic hypertension).  Under that Code, a 10 percent rating is assigned for diastolic pressure predominantly 100mm or more, or systolic pressure predominantly 160mm or more, or where an individual with a history of diastolic pressure predominantly 100mm or more requires continuous medication for control.  A 20 percent rating is assigned for diastolic pressure predominantly 110mm or more, or systolic pressure predominantly 200mm or more.  A 40 percent rating is assigned for diastolic pressure predominantly 120mm or more.  Lastly, a 60 percent rating is assigned for diastolic pressure predominantly 130mm or more.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2013).

The evidence reflects that no fewer than 140 blood pressure readings were recorded since VA received the Veteran's July 2007 increased rating claim, including in VA treatment records and September 2009 and September 2013 VA examination reports.   Most of the readings are well below the measurements required for a 20 percent rating, and there are no readings of diastolic pressure above 90mm or systolic pressure above 200mm.  

The Veteran's representative contends that the Veteran's hypertension was not adequately assessed during VA examinations in September 2009 and September 2013.  The representative asserts that the examiners did not address flare-ups during which the Veteran's diastolic pressure is predominately 110mm or more.

The Veteran and his representative are competent to report symptoms of hypertension such as lightheadedness and dizziness, which are within the realm of his personal experience.  38 C.F.R. § 3.159; see Layno v. Brown, 6 Vet.App. 465, 469-71 (1994).  However,  hypertension is not a simple medical condition that the Veteran or his representative are competent to self-diagnose or evaluate, because the diagnosis and status of the disability fall outside the realm of common knowledge of a lay person; that is, they cannot be made based on mere personal observation, which comes through sensory perception but, rather, require blood pressure readings.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377, n. 4 (Fed. Cir. 2007).  Neither the Veteran nor his representative have shown that they are qualified through education, training, or experience to monitor the Veteran's blood pressure.  Accordingly, they are not competent to report the Veteran's blood pressure and their opinions in this regard are of no probative value.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

Significantly, the Veteran and his representative are competent to report blood pressure readings taken by a medical professional; however, they have not done so.

The evidence is against a finding that the Veteran has had a diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more and he is not entitled to a rating higher than the current 10 percent. Although the Veteran has reported that he has had flare-ups of his hypertension, he has not provided competent evidence of , or even alleged, specific diastolic or systolic pressures that would support a higher rating.  Moreover, "flare-ups" do not indicate "predominant" levels.  
The Board finds that the 140 plus documented blood pressure readings in the record are far more probative than the Veteran's vague assertions with regard to the severity of his disability.

The preponderance of the evidence is against the claim for a rating in excess of 10 percent for hypertension; there is no doubt to be resolved; and an increased rating is not warranted.
 
Consideration has been given regarding whether the schedular rating is inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director of the Compensation and Pension Service for consideration of extraschedular rating under 38 C.F.R. § 3.321(b)(1).

First, a determination must be made as to whether the schedular criteria reasonably  describe the severity and symptoms of the claimant's disability.  If the schedular rating criteria reasonably describe the severity and symptoms of the claimant's disability, referral for extraschedular consideration is not required and the analysis stops.  

Second, if the schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other "related factors," such as marked interference with employment and frequent periods of hospitalization.  

If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Thun v. Peake, 22 Vet.App. 111 (2008).

The Board finds that the first Thun element is not satisfied here.  The Veteran's service-connected hypertension is manifested by signs and symptoms such as elevated blood pressure requiring medication.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  Diagnostic Code 7101 provides a disability rating on the basis of elevated blood pressure requiring medication.  Accordingly, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, which is manifested by elevated blood pressure requiring medication.  In short, there is nothing exceptional or unusual about the Veteran's hypertension because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet.App. at 115.

As the schedular rating criteria reasonably describe the severity and symptoms of the Veteran's hypertension, referral for extraschedular consideration is not required.


ORDER

A rating in excess of 10 percent for hypertension is denied.


REMAND

As to neuropathy of the lower extremities, the September 2013 VA examination report shows moderate, incomplete paralysis of external popliteal nerves.  In April 2014, the Veteran reported symptoms indicative of complete paralysis of the external popliteal nerves.  Specifically, he reported painful flare-ups and foot drop that causes him to catch his foot on the ground and lose his balance.

As to neuropathy of the upper extremities, the September 2013 VA examination report shows mild and moderate, incomplete paralysis of the right and left median nerves respectively.  In April 2014, the Veteran reported symptoms indicative of complete paralysis of the median nerves.  Specifically, he reported that he experiences painful flare-ups and loss of control of his hands.

As the evidence suggests a material change in neuropathy of the upper and lower extremities, reexamination is warranted.

As to diabetes mellitus, re-examination is need to address contradictory evidence as to whether the Veteran's diabetes mellitus, or any disability secondary to diabetes mellitus, requires restriction of activities, a criterion for the next higher rating.  See Camacho v. Nicholson, 21 Vet.App. 360, 366 (2007), Williams v. Nicholson, 2007 WL 2850013, No. 05-2782 (August. 27, 2007) (holding that a disability that was deemed service-connected as secondary to diabetes mellitus could require regulation of activities such that a 40 percent rating would be warranted).  

A March 22, 2010, VA primary care note states that "[d]ue to his diabetes, [the Veteran's] physical activities are restricted, and he is on insulin and oral medications."  

However, September 2009 and September 2013 VA examinations indicate that diabetes mellitus does not restrict the Veteran's activities.  The medical records during the appeal period are otherwise absent any indication that diabetes mellitus restricts the Veteran's activities.  

The Veteran's claim for TDIU must also be remanded as it is inextricably intertwined with his increased rating claims.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a neurological examination by an appropriate medical professional.  The examiner must review the entire claim file, to include all electronic files.   

The examiner is to determine the current severity of the Veteran's upper and lower bilateral neuropathies.

Further, the examiner is to identify whether the Veteran's diabetes mellitus, neuropathy, or hypertension require that any activities be regulated and whether the manifestations preclude gainful employment.  The examiner must specifically address the March 22, 2010, VA primary care note, which indicates that diabetes mellitus restricts the Veteran's activities.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Finally, readjudicate the appeal, including whether a total disability rating based on individual unemployability is warranted.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet.App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


